Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 25, 2014

                                      No. 04-14-00487-CV

                                        Mary Alice SAIZ,
                                           Appellant

                                                v.

               SUSSER HOLDINGS CORPORATION AND STRIPES LLC,
                                 Appellee

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2012-02-28,530-CV
                      The Honorable Camile G. Dubose, Judge Presiding

                                         ORDER
        Appellant Mary Alice Saiz attempts to appeal from an order confirming an arbitration
award and dismissing her claims with prejudice. The challenged order, which appears to be a
final judgment, was signed on February 24, 2014. The clerk’s record contains a motion for new
trial and a notice of appeal.

       Under Texas Rule of Civil Procedure 329b(a), the motion for new trial was due on March
26, 2014. The clerk’s record, however, shows that appellant filed a motion for new trial on April
10, 2014, which was more than thirty days after the judgment was signed. Absent a timely filed
motion for new trial, the notice of appeal was due within thirty days from the date the judgment
was signed. See TEX. R. APP. P. 26.1. Because appellant did not file her notice of appeal until
May 23, 2014, the notice of appeal was untimely.

        Our jurisdiction is invoked by the timely filing of a notice of appeal. See TEX. R. APP. P.
25.1(b); Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233 (Tex. App.—Houston [1st Dist.]
2007, no pet.). Thus, without a timely notice of appeal, this court has no jurisdiction over this
appeal.

       We, therefore, order appellant to show cause in writing by August 11, 2014, why this
appeal should not be dismissed for lack of jurisdiction. We suspend all appellate deadlines
pending our determination of whether we have jurisdiction over this appeal.


                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court